In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, dated February 13, 1968, in favor of defendant upon the trial court’s dismissal of the complaint at the close of plaintiff’s case on a jury trial. Judgment affirmed, without costs. Plaintiff sustained his injuries when a crane upon which he was standing apparently came in contact with defendant’s high tension wires. On the record presented, including the fact that defendant’s wires were set back at least 50 feet from the traveled portion of a secondary road in a sparsely inhabited area, and that the accident apparently occurred on the morning of the first day that the crane was at the site of the accident, we are of the opinion that the trial court correctly held, as a matter of law, that defendant could not reasonably have foreseen that a crane would be operated in close proximity to its wires. (Cf. Mikolasko v. New York State Elec. & Gas Corp., 8 A D 2d 648, mot. for lv. to app. den. 7 N Y 2d 707; Moses v. City of New York, 15 A D 2d 534, mot. for lv. to app. den. 11 N Y 2d 643.) Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.